         Case 6:20-cv-07008-EAW Document 4 Filed 04/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 KISS TREBBLES,

                          Plaintiff,                      ORDER

               v.                                         6:20-CV-07008 EAW

 THE STATE OF OHIO, ENTERPRISE
 RENTAL CARS, and ASHTABULA CO.
 PROBATE/JUVENILE COURT,

                          Defendants.



      Plaintiff Kiss Trebbles (“Plaintiff”) brings this pro se action against defendants the

State of Ohio, Enterprise Rental Cars, and the Ashtabula County Probate/Juvenile Court

and seeks leave to proceed in forma pauperis. (Dkt. 2). Plaintiff’s complaint alleges

violations of her civil rights arising from an incident in which she claims an Ohio state

highway patrol officer unlawfully detained her and her child, claiming that the vehicle in

which they were traveling had been stolen. (Dkt. 1 at 3-4).

      For the reasons set forth below, this action is transferred to the United States District

Court for the Northern District of Ohio, Eastern Division pursuant to 28 U.S.C. § 1406(a).

                                       DISCUSSION

      Under 28 U.S.C. § 1391(b), a civil action may be brought in:

      (1) a judicial district in which any defendant resides, if all defendants are
      residents of the State in which the district is located;



                                            -1-
          Case 6:20-cv-07008-EAW Document 4 Filed 04/07/21 Page 2 of 3




       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, or a substantial part of property that is the
       subject of the action is situated; or

       (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is subject
       to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). When a case is filed in a district in which venue is improper, the

court shall dismiss the case “or if it be in the interest of justice, transfer such case to any

district . . . in which it could have been brought.” 28 U.S.C. § 1406(a). “[C]ourts may

transfer cases on their own initiative.” Evans v. Absolute Results, No. 21-CV-00280 (LLS),

2021 WL 603227, at *3 (S.D.N.Y. Feb. 12, 2021).

       Here, neither the State of Ohio nor the Ashtabula County Probate/Juvenile Court

reside in New York, the State in which this District is located. See California v. Azar, 911

F.3d 558, 570 (9th Cir. 2018) (for purposes of venue, a state resides in “every district within

its borders”). Thus, even assuming that defendant Enterprise Rental Cars resides in this

District, venue is not proper under § 1391(b)(1) on that basis, because not all defendants

are residents of New York State. Further, the events underlying Plaintiff’s claims occurred

in Ashtabula County, Ohio, which is within the geographical confines of the Northern

District of Ohio, Eastern Division. See 28 U.S.C. § 115(a)(1).

       Based upon the foregoing, the Court finds that venue of this action is not proper in

this District. This Court further determines that it is in the interest of justice that this action

be transferred to the Northern District of Ohio, Eastern Division pursuant to 28 U.S.C.

§ 1406(a). This Court makes no ruling as to the sufficiency of Plaintiff’s complaint, nor



                                               -2-
            Case 6:20-cv-07008-EAW Document 4 Filed 04/07/21 Page 3 of 3




does it consider the merits of Plaintiff’s application to proceed in forma pauperis; instead,

this Court leaves those issues to the Northern District of Ohio, Eastern Division.

                                     CONCLUSION

       For the reasons stated above, IT IS HEREBY ORDERED that this matter is

transferred to the United States District Court for the Northern District of Ohio, Eastern

Division.

       SO ORDERED.




                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge

Dated: April 7, 2021
       Rochester, New York




                                            -3-
